DETAILED ACTION

Examiner’s Remarks
Regarding the amendment filed 10/17/2022:
The amendments to claims 1-8 are acknowledged and accepted.
The cancellation of claims 10 and 16 is acknowledged and accepted.

It is noted that the applicant removed the term “laser reactive layer” to try to obtain priority to prior-filed Application No. 61,/763948.  However, the amended claims are drawn to Fig. 9 of the instant application (non-metal layer having carbon particles and fumed silica in combination with the claimed hard coat layer and the buffer layer).  The prior-filed application does not describe this embodiment.  Therefore, the effective filing date of claims 1-8, 11 and 17 is 2/12/2014 (Application No. 14/178436).


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/763948, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior-filed application does not describe a non-metal layer having carbon particles and fumed silica, especially  in combination with the claimed hard coat layer and the buffer layer, i.e. the embodiment of Fig. 9 of the instant application.
Accordingly, claims 1-8, 11 and 17 are not entitled to the benefit of the prior application.  The effective filing date of these claims is 2/12/2014 (Application No. 14/178436)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-metal layer having both carbon particles and fumed silica must be shown or the feature(s) canceled from the claim(s).  It is noted that the specification describes element 901 of Fig. 9 as being laser reactive carbon particles.  However, there is no reference number drawn to fumed silica in a same layer.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 3, 4, 7 and 17 are objected to because of the following informalities:  
Claim 1 recites the limitation "the laser beam”  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a laser beam”.
Claims 3 and 17 recite “the buffer layer”.  There is insufficient antecedent basis for this limitation in the claim. The claim language should recite “the at least one or more buffer layer” for proper antecedent basis.
Claim 4 recites the limitation "the hard coat subassembly attached to a top layer of the core subassembly is a top hard coat subassembly,….”  There is insufficient antecedent basis for this limitation in the claim since claim 1 fails to recite that the hard coat subassembly is attached to a top layer of the cored subassembly.  Suggested language is “the hard coat subassembly attached to the core assembly is attached to a top layer of the core subassembly to form a top hard coat subassembly,…”
Claim 7 recites “Polyethylene Terephthalate Glycol”.  These words should all be lower case.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites the core assembly includes a metal core layer.  However claim 1 is drawn to a core assembly having two or more layers wherein  at least one of the two or more layer is a non-metal layer having carbon particles and fumed silica.  An embodiment of a non-metal layer having carbon particles is demonstrated in Fig. 9 of the instant application, and on pgs. 9 and 13 of the specification.  According to the specification, this is with respect to “laserability of cards which include only plastic layers”.  Fig. 8 and pgs. 9 and 13 of the specification describe a second embodiment drawn to card which includes a metal layer.  The specification does not describe an embodiment where the core assembly has both a metal layer and a non-metal layer having carbon particles and fumed silica, as required by claim 7.  Therefore, this is considered new matter.
Claim 8 fails to comply with the written description requirement due its dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said first card assembly”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what first card assembly the applicant is referring to since there is no recitation of any card assembly in claims 1 or 4.  Please clarify.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yrjonen (US 2009/0310470) in view of Bennett et al. (US 2008/0076065), Florentino et al. (US 2007/0089831),  Herslow (US 2009/0169776) and Minamino et al. (JP 06-222537).
With respect to claims 1, 2 and 11, Yrjonen discloses a laser-personalized card product comprising:
	a core assembly comprised of two or more layers (8, 14), and at least one of the two or more layers (14) comprises a non-metal layer having carbon particles ([0027], [0028], Figs. 1-2E).
Yrjonen further discloses the non-metal layer is exposed to a laser beam for forming laser personalized indicia ([0032]).
Yrjonen fails to expressly discloses the non-metal layer comprising fumed silica; a hard coat subassembly attached to the core assembly, the hard coat subassembly including a hard coat layer and at least one buffer layer attached to the hard coat layer; and a finish imparted to the hard coat layer by the at least one buffer layer when the non-metal layer is exposed to a laser beam for forming laser personalized indicia, the finish being devoid of cracks overlying the personalized indicia.  Yrjonen also fails to expressly disclose the hard coat layer includes nanoparticles and a carrier for said nanoparticles, the carrier comprises a solvent of water based acrylates, vinyls, urethane or combination thereof; and the nanoparticles are selected from the group consisting of silicate nanoparticles, zinc oxide nanoparticles, and silicon dioxide crystalline nanoparticles.
Bennett et al. teaches it is well known in the art for a laser markable material to include fumed silica to obtain a light-colored, substantially opaque appearance in the layer ([0042]).
It would have been obvious to one of ordinary skill in the art to modify the non-metal layer to include fumed silica in order to provide a light-colored, substantially opaque appearance in the layer.
The combined teachings of Yrjonen and Bennett et al. disclose the invention set for the above, however they fail to expressly disclose a hard coat subassembly attached to the core assembly, the hard coat subassembly including a hard coat layer and at least one buffer layer attached to the hard coat layer; and a finish imparted to the hard coat layer by the at least one buffer layer when the non-metal layer is exposed to a laser beam for forming laser personalized indicia, the finish being devoid of cracks overlying the personalized indicia.  The combined teachings additionally also fail to expressly disclose the hard coat layer includes nanoparticles and a carrier for said nanoparticles, the carrier comprises a solvent of water based acrylates, vinyls, urethane or combination thereof; and the nanoparticles are selected from the group consisting of silicate nanoparticles, zinc oxide nanoparticles, and silicon dioxide crystalline nanoparticles.
Nevertheless, Yrjonen discloses a protective coat layer (18) made of polyvinyl chloride (PVC) ([0029]).  It is well known in the art for a hard coat layer to include a vinyl, i.e. PVC, carrier, with silica nanoparticles as taught by Florentino et al. ([0025]).  
It would have been obvious to one of ordinary skill in the art to include a hard coat subassembly attached to the core assembly, wherein the hard coat subassembly includes a hard coat layer, by modifying the PVC protective coat layer to be a PVC hard coat layer having silicon dioxide nanoparticles in order to predictably provide an abrasion resistant hard coat for the card.
The combined teachings of Yrjonen, Bennett et al. and Florentino et al. disclose the invention set forth above, however they fail to expressly disclose the hard coat subassembly includes at least one buffer layer attached to the hard coat layer; and a finish imparted to the hard coat layer by the at least one buffer layer when the non-metal layer is exposed to a laser beam for forming laser personalized indicia, the finish being devoid of cracks overlying the personalized indicia.
Nevertheless, Herslow teaches it is conventionally well known in the art to provide a buffer layer between a protective coating layer and a core assembly, such that a laser passes through the hard coat layer before impacting an internal core layer and exposing a laser reactive layer ([0011], [0043], [0052], [0053]).  Additionally, since the modified Herslow discloses a same claimed structure/material and method of the coating layer and the buffer layer, and the laser passing through the coat layer and the buffer layer before exposing the laser reactive layer, the structure/material would provide the same result, i.e.  finish imparted to the coat layer and the coat layer being devoid of cracks overlying the laser personalized indicia.  Minamino et al. teaches it is well known in the art that that a protective surface coating on a card imparts scratch resistance, water resistance and chemical resistance ([0005], [0006]), and the coating forms a coating finish that is stable and the appearance is good ([0012]).  
It would have been obvious to one of ordinary skill in the art to try to include a buffer layer attached to the coat layer in order to strengthen the card.  It also would have been obvious to one of ordinary skill in the art to include a finish imparted to the hard coat layer by the buffer layer when the non-metal layer is exposed to a laser beam for forming laser personalized indicia, the finish being devoid of cracks overlying the laser personalized indicia, in order to have a card having a coat layer that imparts scratch resistance, where the coat layer is stable and the appearance is good.
With respect to claim 7, the modified Yrjonen addresses all the limitations of claim 1.  
The modified Yrjonen fails to expressly disclose the core subassembly includes a metal core layer.
Herslow teaches it is well known in the art for a core subassembly to include a metal core layer ([0032], [0052]).
It would have been obvious to one of ordinary skill in the art to try to modify the core subassembly to include a metal core layer in order to form a hologram ([0032]).
With respect to claim 8, the modified Yrjonen addresses all the limitations of claim 7.
However, the modified Yrjonen fails to expressly disclose the core subassembly comprises at least one of the following: (a) an integrated circuit and an antenna configured to enable radio frequency communication with an external reading device; and (b) an integrated circuit with contacts extending to a surface of the card configured to enable direct contact and communication between an external device and the integrated circuit.
Herslow teaches it is well known in the art for a core subassembly to comprise at least one of the following: (a) an integrated circuit and an antenna configured to enable radio frequency communication with an external reading device; and (b) an integrated circuit with contacts extending to a surface of the card configured to enable direct contact and communication between an external device and the integrated circuit (Herslow: [0026], [0057], [0058], Fig. 8).
It would have been obvious to one of ordinary skill in the art to modify the core assembly to include at least one of the following: (a) an integrated circuit and an antenna configured to enable radio frequency communication with an external reading device; and (b) an integrated circuit with contacts extending to a surface of the card configured to enable direct contact and communication between an external device and the integrated circuit, in order to allow the card to have a dual interface such that it can enable information on the card to be read or written via RFID and contact, as taught by Herslow ([0058]).

Claims 3 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yrjonen modified by Bennett et al., Florentino et al., Herslow and Minamino et al. as applied to claim 1 above, and further in view of Kitamura et al. (US 2007/0013983).
With respect to claim 3, the modified Yrjonen addresses all the limitations of claim 1, and further discloses in Herslow the buffer layer comprises a plastic primer layer (23a) (Herslow: [0041], [0051]).
However, the modified Herslow fails to expressly disclose the plastic primer layer comprising colorants, dyes, or pigments.
Kitamura et al. teaches it is well known in the art for a primer layer to include colorants, dyes or pigments ([0031], [0161], [0163]).
It would have been obvious to one of ordinary skill in the art to modify the primer layer to include colorants, dyes or pigments in order to provide a white primer layer so that a printed image is easier to view.
With respect to claim 17, the modified Yrjonen addresses all the limitations of claim 3.
However, the modified Yrjonen fails to expressly disclose the at least one buffer layer comprises polyvinyl chloride, polyethylene terephthalate, or polyethylene terephthalate glycol (Herslow: [0047]).
Herslow teaches it is well known in the art for a buffer layer to comprise polyvinyl chloride, polyethylene terephthalate, or polyethylene terephthalate glycol ([0047]).
It would have been obvious to one of ordinary skill in the art to modify the at least one buffer layer to comprise polyvinyl chloride, polyethylene terephthalate, or polyethylene terephthalate glycol to provide a conventional buffer layer that provide additional strength to the structure of the card.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yrjonen modified by Bennett et al., Florentino et al., Herslow and Minamino et al. as applied to claim 1 above, and further in view of Yabe et al. (US 4,994,659).
With respect to claim 4, as best understood, the modified Yrjonen addresses all the limitations of claim 1, and further discloses the hard coat subassembly is attached to a top layer of the core subassembly to form a top hard coat subassembly (Yrjonen: Fig. 2A-2E).
However, the modified Yrjonen fails to expressly disclose the card product further comprising a bottom hard coat subassembly attached to a bottom layer of the core subassembly to form a bottom hard coat subassembly.
Herslow teaches it is well known in the art for a card product to include a coat layer subassembly (25b, 29b) attached to a bottom layer of the first core subassembly to form said first card assembly ([0048], [0050], Figs.4 and 8).  Yabe et al. teaches it is well known in the art for a card to have hard coat layers on both sides of the card (col. 6, lines 30-41; col. 11, lines 9-11, Fig. 7).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to try to duplicate the hard coat subassembly and apply it to a bottom of the core subassembly in order to predictably provide a protective layer on the bottom side of the card to provide scratch and abrasion resistance to the bottom of the card.  Further, it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yrjonen modified by Bennett et al., Florentino et al., Herslow and Minamino et al. as applied to claim 1 above, and further in view of Boxall (GB 1,590,439)
With respect to claim 5, the modified Yrjonen addresses all the limitations of claim 1, and further discloses the core subassembly comprises a core plastic layer (8) (Yrjonen: [0027])
However, the modified Yrjonen fails to expressly disclose the core subassembly includes a plurality of clear polyvinyl chloride (PVC) layers with graphics on one or more selected PVC layers, and also comprises a magnetic stripe.
Herslow teaches it is well known I the art for a core subassembly to comprise a plurality of clear polyvinyl chloride (PVC) layers with graphics (print) on one or more selected PVC layers ([0048], [0050],Figs. 4 and 8).
It would have been obvious to one of ordinary skill in the art to modify the core subassembly to include a plurality of clear polyvinyl chloride (PVC) layers with graphics (print) on one or more selected PVC layers, in order to provide additional information.
The modified Yrjonen and Herslow disclose the invention set forth above, however they fail to expressly disclose the core includes a magnetic stripe.
It is well known in the art for a core of a card to include a magnetic stripe, as taught by Boxall (pg. 1, line 92 – pg. 2, line 26).
It would have been obvious to one of ordinary skill in the art to modify the core to include a magnetic stripe in order to store desired magnetically readable identification information.
With respect to claim 6, the modified Yrjonen addresses all the limitations of claim 5.
However, the modified Yrjonen fails to expressly disclose the core subassembly comprises at least one of the following: (a) an integrated circuit and an antenna configured to enable radio frequency communication with an external reading device; and (b) an integrated circuit with contacts extending to a surface of the card configured to enable direct contact and communication between an external device and the integrated circuit.
Herslow teaches it is well known in the art for a core subassembly to comprise at least one of the following: (a) an integrated circuit and an antenna configured to enable radio frequency communication with an external reading device; and (b) an integrated circuit with contacts extending to a surface of the card configured to enable direct contact and communication between an external device and the integrated circuit (Herslow: [0026], [0057], [0058], Fig. 8).
It would have been obvious to one of ordinary skill in the art to modify the core assembly to include at least one of the following: (a) an integrated circuit and an antenna configured to enable radio frequency communication with an external reading device; and (b) an integrated circuit with contacts extending to a surface of the card configured to enable direct contact and communication between an external device and the integrated circuit, in order to allow the card to have a dual interface such that it can enable information on the card to be read or written via RFID and contact, as taught by Herslow ([0058]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11 and 17 have been considered but are moot in view of new grounds of rejection in view of the amendment to claim 1, e.g. non-metal layer having carbon particles and fumed silica, at least one buffer layer attached to the hard coat layer.

Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the buffer layer 25a in Herslow is not provided for a same reason as the applicant’s, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As explained in the rejection above, since Herslow teaches a buffer layer made of a same composition as that in the instant application, the buffer layer of Herslow would necessarily have the same property as that claimed.  It has been held that if the composition is physically the same, it must have the same properties.  Thus the buffer of Herslow must necessarily impart a finish to the hard coat layer when the non-metal layer is exposed to a laser beam for forming laser personalized indicia, such that the finish is devoid of cracks overlaying the personalized indicia. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Additionally it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties of functions are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876